Chester, J. (concurring)':
If the provision in the order granting leave to renew the motion upon further or additional evidence was inserted therein by request of the plaintiff, and for her benefit, I would agree that she should not at the same time have the benefit of that provision and also of the right to appeal, but there is nothing in this record showing that the provision was inserted at her request or for her benefit. She is here insisting, as she did at the Special Term, that the papers used upon the motion were sufficient to require the granting of the relief she' asked. The court has, however, denied her that relief “ for want of sufficient evidence.”- As it does not appear that she asked and - obtained permission to renew, we should not, under the circumstances presented here, indulge in the presumption that she procured the insertion of the provision in the order, and she- ought not to -be deprived of the right to have the sufficiency of her papers determined upon appeal, after the denial of the relief she sought at Special Term.
In other respects I agree with the opinion of the learned presiding justice.
Kellogg, J. (concurring):
I concur in the result. The order in question denies the plaintiff’s motion “ for want of sufficient evidence, without prejudice to a renewal thereof upon further or- additional evidence.” We are holding in the prevailing opinion that this order is erroneous, and that upon the facts shown, in the moving papers the defendant is entitled to relief. We may fairly assume that she disclosed her whole case upon the motion, and that it is not probable that she has further or additional evidence'to produce. The order appealed from is a final determination that upon the facts shown appellant can have no relief. The order recites the defendant as. opposing the motion. We, therefore, assume that the- order and the whole of *94it is made without her consent. If she took a position upon the hearing of the motion which is inconsistent with her right to appeal, that fact might have been shown upon a motion to dismiss the appeal. Ho such fact appearing, she has a clear_ right to a reversal of the erroneous order, which is prima facie a final determination of her. lights. The authorities relied upon in the prevailing opinion do not sustain the position for which they are cited. The case of Robbins v. Ferris (5 Hun, 286) is not fully reported, but it is explained in Wells-Fargo & Co. v. W., C. & P. C. R. R. co. (12 App. Div. 47). From the report of the Pobbins case, as explained in the Wells-Fargo case, it appears that the defendant moved to vacate an order of arrest, which motion was denied, with ■ leave to renew. He renewed the motion and was again defeated. He then appealed from both orders. The appeal from the first order was dismissed upon the ground that the second order was the final determination of the controversy and the proper order to be appealed from; the second order was affirmed apparently upon the merits. Having renewed his motion pursuant to the permission in the first order, it is clear he had waived his remedy to appeal, and the first order, after the renewal motion was decided, was purely academic and ceased to be of any force. In the. Wells-Fargo casé an injunction order gave the defendant permission to move before the judge who granted it, or at Special Term, to vacate or modify it • on the papers upon which it was granted or upon other papers, "and clearly pointed out to tlie« defendant, as its only remedy, to move ..against the order and not appeal from it. ■ It was not a final determination of any question. ■ In Matter of Hudson Water Works (111 App. Div. 860) the appellant,- a national bank, the assignee of the contractor, moved to discharge a mechanic’s lien upon a bond"' executed by itself and a surety. The court denied the motion, upon the ground that the bank as assignee could not execute the bond but that it could only be executed by the contractor, which denial was without prejudice to a renewal upon additional papers. Instead of renewing the motion the bank appealed to this court and the order was reversed, the Court holding the order -appealable and the bond sufficient. .
In none óf the cases cited was the question now being considered ' decided,, and I-do not think those cases authority for the proposition *95that this order is'not appealable. The order appealed from is a final determination of the motion and is appealable. The appellant is not deprived of the right to reverse an erroneous order because the order is without prejudice to a renewal upon a different case and upon other papers.
z Sewell, J., concurred.
Order reversed, with ten dollars costs and disbursements, and matter remitted to the Special-Term for rehearing and' decision.